Citation Nr: 0823692	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-32 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 9, 2002, 
for the award of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2003 rating decision 
and a December 2003 Decision Review Officer Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran did not meet the schedular criteria for TDIU 
benefits prior to October 9, 2002; and the veteran's service-
connected disabilities were not shown to render him unable to 
secure or follow a substantially gainful occupation until 
October 9, 2002, when his combined rating became 80 percent 
disabling.


CONCLUSION OF LAW

The criteria for an effective date prior to October 9, 2002, 
for a grant of a TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in June 2005 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  That letter advised the veteran 
of how VA determines effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in August 2005.  

The veteran's service medical records, VA medical treatment 
records, identified private medical records, and Social 
Security Administration (SSA) records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to October 9, 2002, for the award of a TDIU.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met.  Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

A TDIU is essentially an increased rating, and as such, the 
effective date of a TDIU is governed by 38 C.F.R. § 3.400.  
Except as otherwise provided in paragraph (o)(2), increases 
will be effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.  

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date prior 
to October 9, 2002, for the award of TDIU must be denied.  

The veteran did not meet the specific objective percentage 
requirements of 38 C.F.R. § 4.16(a) until October 9, 2002, 
when service connection for post-traumatic stress disorder 
(PTSD) was granted and a 70 percent disability rating 
assigned.  At that time, the veteran's combined evaluation 
for compensation increased from 40 percent to 80 percent.  

The RO granted TDIU and in December 2003, the Decision Review 
Officer assigned the October 9, 2002 effective date for the 
TDIU based on the increased 80 percent combined schedular 
rating.  The Board notes that prior to October 9, 2002, the 
veteran was service-connected for left knee collateral 
ligament and medial meniscus postoperative repair (20 
percent), left knee arthrosis associated with postoperative 
repair medical collateral ligament (10 percent), mechanical 
low back pain (10 percent), and seborrheic dermatitis (10 
percent).  Thus, until the veteran was granted service 
connection for PTSD, his combined schedular rating was only 
40 percent. 
  
The veteran acknowledged on his VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in October 2005, that he 
was unable to continue working because of his service-
connected injuries and PTSD.  The Board notes that the SSA 
determined that the veteran met the SSA requirements on July 
6, 2001 for disability insurance benefits and that the 
medical evidence established that the veteran had the 
following severe impairments:  disorders of the back 
(discogenic and degenerative), hypertension, PTSD, and major 
depression.  An October 2002 letter from the veteran's VA 
treating mental health providers indicate that his PTSD and 
major depression rendered him incapable of seeking or 
maintaining employment. 

The veteran contends, however, that he has not worked since 
July 2001 because of his back problems and knee problems.  In 
support of his claim, of record is a January 2002 letter 
authored by Dr. M.G.L. which states that the veteran "is 
currently completely disabled, and likely to remain so for 
six to twelve months."  

The Board notes that total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the VA 
Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a).  

Also of record is a February 2002 note to Dr. M.G.L. 
indicating that the veteran was requesting a letter stating 
that he was disabled and unable to work.  Also of record is a 
note indicating that a letter was dictated on March 5, 2002; 
however, that letter is not of record.  A November 2001 new 
patient consultation progress note indicates that the veteran 
drove a truck for a living which included heaving lifting up 
to 100 pounds.  A November 2001 report from Dr. M.G.L. notes 
that the veteran was a disabled truck driver who suffered 
relentless low back pain since he fell from a latter in the 
course of a mishap at home in May of 1999.  A January 2002 
report from Dr. M.G.L. includes the statement, "We also 
noted parenthetically his work history in the nearly three 
years since the onset of his symptoms, and he summarized the 
history of the intervening years with the comment that he 
"has been able to work about a third of the time: since the 
fall that originally precipitated his symptoms."  

The veteran's vocational counseling folder is also of record.  
A Counseling Record - Narrative Information indicates that 
the veteran was seen for vocational rehabilitation testing 
and counseling in January 2002.  The counseling psychologist, 
K.B., found that the veteran's service-connected knee and 
back conditions materially contribute the creation of an 
impairment to employment and that the veteran had not 
developed sufficiently well-developed job skills to overcome 
this impairment.  Dr. K.B. also noted that the veteran's age 
and education level also served as impediments to finding and 
maintaining jobs that were sedentary and did not involve a 
lot of bending, stooping, and lifting.  The veteran was found 
eligible for vocational rehabilitation services and a 
counseling session was scheduled for March 31, 2001.  
However, the evidence indicates that his program was 
discontinued in September 2003 because he had not been 
involved in the program since March 2002.  

Although the record indicates that the veteran's service-
connected back and knee disabilities precluded employment 
requiring manual labor, it appears that the vocational 
rehabilitation program may have helped the veteran develop 
the skills he needed to maintain sedentary employment.  In 
addition, there is an indication in the record that the 
veteran's PTSD, although not diagnosed until 2002, had for 
years impaired his social and occupational functioning.  

The veteran's statement received in February 2003 
acknowledged that he has had issues with anger as early as 
1976.  Further, the October 2002 letter from the veteran's 
treating health care providers noted, "Despite indications 
that [the veteran] has experienced pronounced symptoms of 
PTSD and Major depression shortly after his return from Viet 
Nam, he did not seek treatment until recently."

In fact, the June 2003 SSA decision noted that the veteran's 
impairments (disorders of the back (discogenic and 
degenerative), hypertension, PTSD and major depression) did 
not meet or equal the severity of any requirement in the 
Listing of Impairments but found that the combination of 
impairments was of a severity sufficient to preclude 
performance of a significant range of even sedentary work on 
a sustained basis.  Thus, SSA found that it was not the 
veteran's back disability, but his PTSD and depression in 
combination with his back disability and hypertension, that 
rendered him disabled.

Although the decision of the SSA is not binding on the Board, 
the Board ascribes probative value to the fact that SSA found 
that the veteran's individual disorders (including his back) 
did not meet or equal the severity of any requirement in the 
Listing of Impairments.  Thus, although it is not disputed 
that the veteran's mechanical back pain and left knee 
disability certainly contribute to his unemployability, the 
evidence preponderates against the veteran's claim that his 
service-connected back and leg disorders were the sole reason 
for his inability to work prior to October 9, 2002.  
Accordingly, referral for consideration of entitlement to the 
benefits on an extraschedular basis is not warranted.


ORDER

Entitlement to an effective date prior to October 9, 2002, 
for the award of TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


